 K.C. BOTTLING COMPANYK. C. Love,Sr. and Violet Mills Love d/b/a K. C.LoveBottling Company and Chauffeurs,Teamsters& Helpers Local 516,International Brotherhood ofTeamsters,Chauffeurs,Warehousemen&Helpersof America.Cases 16-CA-5752 and 16-CA-5781March23, 1976DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSJENKINSAND WALTHEROn December 3, 1975, Administrative Law JudgeEugene E.Dixon issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and hasdecided to affirm the rulings, findings,' and conclu-sions ofthe Administrative Law Judge and to adopthis recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Boardadopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, K. C. Love, Sr. and Vio-letMills Love d/b/a K. C. Love Bottling Company,Muskogee, Oklahoma, its officers,agents, successors,and assigns, shall take the action set forth in the saidrecommended Order.1The Respondent has excepted to certaincredibilityfindingsmade by theAdministrativeLaw Judge.It is the Board's establishedpolicy not to over-rule an Administrative Law Judge's resolutions with respect to credibilityunless the clear preponderanceof all of therelevant evidence convinces usthat the resolutions are incorrect.Standard DryWall Products, Inc.,91NLRB 544 (1950),enfd. 188 F.2d 362 (C.A. 3, 1951). We have carefullyexamined the record and find no basis for reversing his findings.Respondent's request for oral argumentisherebydenied,as the recordand the briefsadequatelypresent the issues and positionsof the parties.DECISIONSTATEMENT OF THE CASEEUGENE E. DIXON, Administrative Law Judge: This pro-ceeding, brought under Section 10(b) of the National La-bor Relations Act, as amended (61 Stat. 136), herein called241the Act, was heard at Muskogee, Oklahoma, June 9 and 10,1975. The consolidated complaint, dated April 25, 1975,was based on duly served charges filed on September 16,1974, in Case 16-CA-5752 and on October 3, 1974, in Case16-CA-5781 by Chauffeurs, Teamsters & Helpers Local516, International Brotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America, and was issued bythe Regional Director for Region 16 (Forth Worth, Texas)of the National Labor Relations Board on behalf of itsGeneral Counsel, herein called the Board and the GeneralCounsel.The complaint alleges that Respondent had engaged inand was engaging in unfair labor practices in violation ofSection 8(a)(1) and (3) of the Act by arbitrarily cutting theroutes of its driver employees David Robison and RichardScott and by discharging Scott because said employeesjoined or assisted the Union or engaged in other unionactivities or concerted activities for the purpose of collec-tive bargaining or other mutual aid or protection.In its duly filed answer, Respondent denied the commis-sion of any unfair labor practices.Upon the entire record and from my observation of thewitnesses, I make the following:FINDINGS OF FACT1.RESPONDENT'S BUSINESSThe Respondent, Love Bottling Company,is a successortoK. C. Love, Sr., and Violet Mills Love d/b/a K. C.Love Bottling Company, a partnership, and is a corpora-tion duly organized under and existing by virtue of thelaws of the State of Oklahoma. At all times material, Re-spondent has been engaged in the bottling and sale of vari-ous soft drink products in Muskogee, Oklahoma, where itowns and operates two plants known as the Dr. Pepperplant and the Coca-Cola plant.During the 12 months preceding issuance of the com-plaint, which is a representative period, Respondent in thecourse and conduct of its business operations at the afore-said plants has purchased products and materials valued inexcess of $50,000 which products were transported to theaforesaid plants directly from States of the United Statesother than the State of Oklahoma.At all times material Respondent has been an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.II.THELABOR ORGANIZATIONChauffeurs, Teamsters & Helpers Local 516, Interna-tional Brotherhood of Teamsters, Chauffeurs, Warehouse-men & Helpers of America at all times material has been alabor organization within the meaning of Section 2(5) ofthe Act.III.THE UNFAIR LABOR PRACTICESDavid Robison at the time of the hearing had worked forRespondent about 12 years. He was a route driver-one of223 NLRB No. 42 242DECISIONSOF NATIONAL LABOR RELATIONS BOARDRespondent's best. In November 1973 he and another driv-erRichard Scott, an employee of some 6 years' tenure,were transferred from the Dr. Pepper plant (out of whichthey sold only Dr. Pepper) to the Coca-Cola plant out ofwhich they began selling both Dr. Pepper and Coca-Cola.Notwithstanding the transfer, both Robison and Scott re-tained the routes they originally had. While there was somereadjustment of the stops, the totals remained substantiallythe same-about 40 for each route. In April 1974, throughthe efforts of Scott a union meeting for the employees tookplace.I Robison attended and signed an authorization card.Union AnimusAccording to Robison's undenied and credited testimo-ny, about a week before the election Respondent's manag-ing director, Bill Love, said to Robison, "I know its againstthe law for me to ask you how you're going to vote with theUnion" but then asked, "Did Glen Cohea [Respondent'ssalesmanager]have anything to do with it?" On the Sun-day before the election K. C. Love, Sr., a major officer ofRespondent, called at Robison's home and asked Robisonifhe wasgoingto vote for the Union. Robison said hedidn't know. Then Love asked Robison how he felt aboutthe Union and Robison answered, "Well, I'm not sure."The next day Loveagaincalled at Robison's home andagain asked how he was going to vote. Robison replied thathe was "notsureyet." Love then told Robison "not to stabhim in the back" that Robison "was part of his family." Healso told Robison that he and his wife had worked hard forRespondent the last 10 years, that Respondent was toosmallfor a union, and "that the good Lord would . . . takecare of [Robison] on down the road."Ed Spencer testified at the call of the General Counsel.He had worked for Respondent on atleasttwo occasions,for 6 months as a route supervisor until August 1972, andfrom November 1973 to July 1974 as "pre-salesman" underthe new program. He testified on direct that prior to theelection SalesManager Cohea tried to get him to talk thedrivers out of voting for the Union. He also testified abouta conversation with Bill Love on July 22 2 as follows:Ihad heard rumors from the other employees that Iwas supposed-that I was going to be fired. So Ithought I'd go ask Bill about it. I asked Bill about theUnion-if I wasgoingto be fired, and he said thatthey was thinking about it. I asked him what the rea-son was.And he said I hadn't been running my routeright. I asked him what extent-what I had done thathadn't been running my route right, and he said "Justain't nothing going right."sssAnd Isaid,"Really it's over the Union, isn't it?" And1Scott was a black driver,the only blackdriverof about 10or I I drivers.Itwas he who first contacted the Union.He passed out authorization cardsand promoted the Union among the employees, arranged the union meet-ings and acted as the union observer at the election which was held on JuneI I in a unit composed of Respondent'sdrivers only.2He was positive that it wasJuly 22which wasaMonday and the daythat he was discharged.he said, "I couldn't have fired you over the Union ifI'd wanted to." And I asked him, "Well, what do youthink about the Union?" And he said, "You-they'recrazier than hell if they think I'm going to sit acrossthe table from that ignorant black son-of-a-bitch andlet him tell me what I can do for him. He doesn't evenhave enough sense to make $1.60 an hour anywhereelse."He also testified that Love said that the employees wouldnot strike-"that they might strike for a week, and he'd firethem all and it'd be forgot about."In his testimony Love denied ever making the statementsattributed to him by Spencer.3 In support of the denial hefurther testified that he was in Dallas on July 22 beingaway from Muskogee from July 19 through 22, not return-ing to Muskogeeuntilthe afternoon of July 23 by automo-bile.To corroborate this testimony, Respondent calledGene Kelly an insurance contractor from Shreveport, Lou-isiana.Kelly testified that he met with Love in Dallas onJuly 22 to discuss business and that they "parted sometimeMonday afternoon." According to Love it takes "fourhours or so" to drive from Dallas to Muskogee.From the above, apart from Love's own testimony andaccepting Kelly's, it is apparent that Love could have got-ten to Muskogee on July 22 in time to talk to Spencer. I aminclined to believe that is what happened and I creditSpencer. None of the foregoing was alleged in the com-plaint as independent violations of Section8(a)(1) so nonewill be found." None the less the conduct clearly demon-stratesRespondent's union animus.Route DiscriminationInmid-July 1974, without any warning or explanation,Robison and Scott both had their routes cut several stops,resultingin somediminution of their pay. The cuts in theroutes were the result of the creation by Respondent of athird city route being made up by mostly large store stopstaken from Robison's east side route and Scott's west sideroute. Never before in his 12 years' experience had stopsbeen taken from Robison or had Respondent put on athird city route according to Robison. Robison had neverreceived any reprimands or suspensions nor was he givenany explanation for the route change. Neither was Scott.The transfers of Robison and Scott in 1973 to the Coca-Cola plant grew out of a change in Respondent's methodof operation described as "pre-sale." In that program, in-stead of the drivers doing their own selling as they worked3On cross itwas broughtout that Lovehad been doing a considerableamount of business traveling in July and he admitted that it"wouldn't beunusual" to forget having had a conversation with Spencer.4 Bill Love's conversation with Spencer was so alleged but was deletedfrom the complaint on the GeneralCounsel'smotion at the start of thehearing.5Theywere paid$10 a dayplus 7 cents a full case deliveredor an emptycase returned.Payrollrecords show that both Robinson's and Scott's earn-ings for thethird quarter of 1974 weresubstantially the same as in thesecond quarter.Consideringthat the thirdquarter isthe peak period for thesoft drink business it is obvious that absent the cutting of theirroutes theyshould have shown more earnings in the third quarter than in the second.6 Prior tothis change in the method of operating,Respondent would runa "catch up"truck in times of highactivity toaid the routedriver. This wastrue of each route. K.C. BOTTLING COMPANY243their routes, a "pre-salesman" calls on customers the dayahead of delivery, writes the orders for those deliveries, andtakes them back and assigns them to the appropriate routesfor delivery the next day. This change in the method ofoperation resulted in an immediate increase in sales thataccentuated with the advent of the summer months. Ac-cording to the testimony of Respondent's witness RayRainey, the presalesman at that time, by July the increasein business was sufficient to warrant the addition of a thirdcity route .7Craig Coe, a witness currently in the Marines, called bythe GeneralCounsel,testifiedthat he applied for a job withRespondent "the second week of July-or the third weekin July. Somewhere around in there." He was interviewedby Sales Manager Cohea who hired him. According toCoe's testimony, on thesameday that he was hired he gavenotice to Pepsi-Cola for whom he was currently workingand reported for work the following Monday. He also testi-fied that the Wednesday of the week he went to work hewas put on Gary Romine's old route, Romine getting thethird city route.Romine, called by Respondent, testified that he wastransferred from an out-of-town route to the city route inJuly when it was "brought in" and continued on that routeuntil late September when it was discontinued. From thetestimony of Gary Dowell, an office employee called byRespondent, it appears that the third city route was firstrun on Wednesday,July 17,and Romine ran it from thefirst day. In view of Coe's testimony that on the Wednes-day of the week he started, Romine started the third cityroute.8 It appears and I find that Coe went to work forRespondent on Monday, July 15, and that his interviewwith Cohea took place no later than that and more likelyearlier. Imake this finding in the face of testimony byDowell that "Mr. Coe's first day on the payroll was August5, 1974."On direct Coe testified that in his job interview Coheatold him that a union had been voted in; that Scott andRobison were "in on this union deal"; that Respondentwas looking for "reasons to get rid of them"; that Respon-dent was going to cut Scott's and Robison's routes andmake a third city route out of the stops taken from thoseroutes and that Coe would get the new route. At or aboutthis point in his testimony, Coe claimed that he had nofurther recollection of what was said and the GeneralCounsel was permitted to lead. Coe was then asked if Co-hea had said "anything about Mr. Love closing the placedown" to which Coe replied, "Well, that was said by sever-al people. And as far as him saying it, I don't-I can't say,you know, anybody said it. I just can't, you know, put thefinger on him." Coe was then given his affidavit for thepurpose of refreshing his recollection but would not saythat it did so.He alsowould not say that he told the truthwhen he gave it claiming he was "mad" at the time. He alsorAccording to Rainey the volume had increased to such an extent thatScott frequently was not able to make all his assigned deliveries.Robisongot his out but often with the help of an extra truck.8 Romine testified that the thirdcityroute tookabout 25 hoursa week ofhis time,the remainder of the week being spent working as an hourly paidemployee,which at$2.80 an hour generated more pay than his deliveriesdid.claimed he did not remember raising his hand on beingsworn.Continuing his examination, the General Counsel askedifCohea had told him why they were taking stops fromScott and Robison. Cohea replied, "Yeah, he told me. Hesaid they was going to run a third city route and make allstores three times a day. And he said Scott and Robisonwas in on this union deal." He was then asked if he recalledCohea saying "that Bill Love has the ass of Richard Scottand David Robison and we're going to cut their routes inhope of forcing them to quit?" Coe answered, "as far asthat goes I-I've heard that said several times, but who itwas I don't-I can't put the finger on Cohea just right out."Coe's demeanor and attitude on the stand was that of avery uncomfortable young man.He stammered,his faceflushed, and he hung his head and looked down at the flooras he mumbled his disjointed hesitating answers. None ofthis was in keeping with his clean cut marine poster type ofappearance. I concluded at the time and am of the opinionnow that Coe's display was not that of one who's memoryhad failed, but of one who was reluctant to relate anythingdamaging to Respondent. Accordingly, although he re-fused to say that he was told by Cohea that the cutting ofScott's and Robison's routes was done in hopes of forcingthem to quit, I believe and credit his testimony that he wastold that Scott and Robison were "in on this union deal"and that Respondent was looking for "reasons to get rid ofthem." Strengthening my finding here is the fact that Co-hea did not testify and no showing was made that he wasunavailable.The Discriminatory Discharge of ScottRichard Scott started working for Respondent in Mc-Alester, Oklahoma, in September 1969. He came to work inthe Dr. Pepper plant at Muskogee in October 1972. In thespring of 1973 he began working as a route driver and inNovember 1973 he was transferred (along with Robison) tothe Coca-Cola plant where they began delivering both Dr.Pepper and Coca-Cola under the newly instituted "pre-sales"program. Scott's union activity and the creation ofthe third city route out of stops from his and Robison'sroutes has been noted.When he got in from his route on September 10 Scottwas discharged by Sales Manager Cohea. On that day,Scott had made a stop at a store called Walker's Superette.In the billing he gave the store owner, Lou Hayes, he madea mistaken overcharge of $100 on the ticket. Hayes couldsee the error the minute he looked at the ticket and con-firmed that it was wrong when he ran the total on themachine. Hayes corrected his copy and Scott corrected his."That was it," according to Scott.When he got back to the plant Cohea discharged him.According to Scott's undenied and credited testimony Co-hea told him that the reason for his discharge was thatHayes had said he "stole $100.00 worth of merchandise outof the store" and he didn't want Scott "in the store anymore." He also told Scott that it was on Bill Love's ordersthat he was being discharged.' Scott asked Cohea if he9 Love's testimony was that itwas Cohea's decision to fire Scott and thatCohea didnot discussitwith him prior to making thedecision. 244DECISIONSOF NATIONAL LABOR RELATIONS BOARDwould go back to Walker's to talk to Hayes with him. Co-hea said he had already been out there to see Hayes andthat he wasn't going back.Hayes was called by Respondent.He testified that it washis practice to watch all drivers making deliveries but waswatching Scott"real close"because,as Hayes put it, "I'dtold a certain stockboy that I didn'twant him checking inwith(Scott),and I found them checking in together" andbecause Hayes"caught(Scott) several times going in andout of the back door with pop hulls 10 and bottles,"a mat-ter that Hayes indicated was "nothing real serious" andwas quick to add that he was"not saying that(it)wastotally his fault because there should have been someonewith him.""There was no contradiction by Hayes of Scott's versionof the ticket mistake. Hayes testified that he"was a littlebit upsetby it."So he called Respondent and told themwhat had happened and asked that a differentdriver beassigned to his store.The person he talked to said "he'dcome out."Either in this initial phone call or in personHayes,without mentioning"any specifics," told the com-pany representative that he had"been watching[Scott] and... felt insecure about having him there,and [would] likea newdriver."The evidence shows that it is not uncommon for driverstomake mistakes in their tickets.Indeed it is a commonoccurrence according to the testimony of Respondent'sGary Dowell. Dom'-ll testified that although mistakes be-tween $50 and $100 are rare(they usually run no morethan $10) occasionally"a $20 errorwill slip by." In anyevent all tickets are audited after each route is run and anyexcess payments are returned or credited to the customerand any deficiency in their billings are collected from thecustomers. Any shortages not traceable to a specific ac-count comes out of a driver's pay.Any similar surpluses hepockets.The main thrust of Respondent's defense is that theHayes complaint was the cause of Scott's discharge. None-theless,Respondent throws in an assortment of accusationsagainst Scott: In early August he checked in short some$81 which of course was deducted from his pay; Scottbrought in more of the competition's empties than theother drivers-by 40 or 50 to 1; Scott didn't like the "pre-sale" program and complained to customers and manage-ment about it;12 Scott altered tickets presalesmen had givenhim and was reprimanded for it;Dill Love had "formallyreprimanded"Scott several times-more frequently thanthe other employees.When asked what kind of an employ-ee Scott was, Love testified as follows:Richard was a good boy when he came to us, and hecame to us from another plant that we owned in Mc-Alester.And he came to us highly recommended by1eWooden crates the bottles come in.11 It is the driver's job to load the empties on the truck to return them tothe plant in order for the customer to get credit for them.If the customerwants to check the driver's work it is his responsibility to provide the check-er.12According to Love,in the spring of 1974 Scott "got exasperated andoffered to quit one day." Love talked him out of it.the people there.He wanted to move to Muskogee,and he came here one day and wanted to know if hemoved to Muskogee if he could have a job.And I said,"I'm sure we can work out something for you." So Imade arrangements,Ithink,for him to talk withsomeone in the production department at the Dr. Pep-per plant, and he moved up. I had no relationship withhim except I'd see him every few days maybe. Andhe-oh,after so long a time-after being there forawhile,he began to ask me once in awhile if he couldget on a route.And I felt like that was a good thing. Imean he was black and if he could make it that wouldbe a good example.And so gradually we came to apoint where we needed a man for the West side, and Ifelt like that was the most suitable route because it wasright here in town. It was close by where he could getsupervision if he needed it or help if he needed it rath-er than putting him out on some redneck route wherea lot of people would be automatically offended byjust his color. And I gave him this route over manyobjections from other people-not objections but justoff the cuff opinions of the people he was workingwith.But I had faith in him all the way, and it seemedlike he did a pretty good job for awhile. But he sud-denly-he got to be a-he got to be erratic and he'dfeast one day and starve the next. For instance, oneday he might sell 200 cases. Now, this was the old styleof selling where he sold and made tickets and ev-erything.He'd sell 200 cases for example one day, andthe next day he'd sell 30.He was inconsistent andremained so until the time he went over to the Coca-Cola operation and was in the advance selling pro-gram.In summary Love testified that "Richard Scott had beena very good employee, but during the recent time Scott hadturned into a very poor employee and was quite a smartaleck."ConclusionsThe foregoing evidence,inmy opinion,isof sufficientpreponderance to establish the General Counsel's allega-tions that Scott's and Robison's routes were cut and thatScott was discharged because the two employees joined orassisted the Union or engaged in other union or concertedactivities for the purpose of collective bargaining or othermutual aid or protection and that such action was discrimi-natorywithin the meaning of Section 8(a)(3) and(1) of theAct. I so find.What, if any, economic benefits Respondent figured togain from the establishment of the third city route is ques-tionable.I can see no substantial difference in the summerrush season of putting on a third route or of having acatch-up truck or trucks to help carry the normal increaseexperienced in the hotter months, particularly when thethird route took no more than 25 hours a week to perform.In any event, from Cohea's revelations to Coe that the twodrivers were"in on this union deal" and that Respondentwas looking for reasons to get rid of them" I draw theinference that the cuts were instituted in part at least to K.C. BOTTLINGCOMPANYbring on the resignations of those two drivers or at the veryleast to punish them for their union activity.As for the discharge of Scott, in addition to Re-spondent's stated purpose to find some means of gettingrid of them, the opportunity -that was seized upon by Re-spondent was so flimsy in the context of all the facts that itisnotworthy ofserious consideration.Clearly the ticketerror was an innocent mistake and recognized as such (orshould have been) by Respondent and Hayes. Consideringthat all drivers make ticket errors and that no one was evershown to have been discharged before for such,and con-sidering that Scott's other alleged deficiencies were eithernonexistent or condoned as evidenced by Love havingtalked him out of resigning in the spring of 1974, the con-clusion is inescapable,I believe, that Respondent's apprais-al of Scott's recent change from a "very good employee... into a very bad employee and . . . a smart aleck" isnothing more nor less than an appraisal and an indictmentof Scott's union activity. The nexus between that activityand Scott's discharge is clear.CONCLUSIONS OF LAW1.Love Bottling Company is an employer engaged incommerce within the meaning of Section 2(2) and (6) ofthe Act.2.Chauffeurs, Teamsters and Helpers Local 516, Inter-national Brotherhood of Teamsters, Chauffeurs,Ware-housemen&Helpers of America,is a labor organizationwithin the meaning of Section2(5) of the Act.3.By cutting the routes of Richard Scott and David Ro-bison and by discharging Scott for engaging in union activ-ities,Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(3) and(1) of the Act.4.The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and(7) of theAct.THE REMEDYHaving found that Respondent has engaged in and isengaging in certain unfair labor practices,itwill be recom-mended that it cease and desist therefrom, and take certainaffirmative action necessary to effectuate the policies of theAct.Having found that Respondent cut the routes of RichardScott and David Robison and thereafter discharged Scottin violation of Section 8(a)(3) of the Act, it will be recom-mended that Respondent offer Scott full and immediatereinstatement to his former or substantially equivalent po-sition,without prejudice to his seniority or other rights andprivileges,and make him and Robison whole for any lossof earnings or any other monetary loss they may have suf-fered as a result of such discrimination. Any backpay dueis to be determined in accordance with the formula setforth in F.W.Woolworth Company,90 NLRB 289 (1950),andIsis Plumbing & Heating Co.,138 NLRB 716 (1962).Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I herebyissuethe following recommended:ORDER 13245Respondent, Love Bottling Company, Muskogee, Okla-homa, its officers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Discouraging membership in Chauffeurs, Teamsters& Helpers Local 516, International Brotherhood of Team-sters,Chauffeurs,Warehousemen & Helpers of America,or any other labor organization, by cutting the routes ordischarging or in any other manner discriminating againstemployees in regard to hire or tenure of employment, orany term or condition of employment.(b) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their rights to self-organization to join or assist Chauffeurs, Teamsters &Helpers Local 516, International Brotherhood of Team-sters,Chauffeurs, Warehousemen & Helpers of America orany other labor organization, to bargain collectivelythrough representatives of their own choosing, and to en-gage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrainfrom any or all such activities.2.Take the following affirmative action whichis neces-sary to effectuate the policies of the Act:(a)Offer to Richard Scott immediate and full reinstate-ment to his former or substantially equivalent position,without prejudice to his seniority or other rights and privi-leges, and make him and David Robison whole for any lossof earnings or other economic loss suffered by them in themanner set forth in the section hereof entitled "The Reme-dy "(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary to analyze the amount of backpay due under the termsof this recommended Order.(c)Post at its place of business in Muskogee, Oklahoma,copies of the attached notice marked "Appendix." 14 Cop-ies of said notice, on forms provided by the Regional Di-rector for Region 16, after being duly signed by an author-ized representative of Respondent, shall be posted byRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, in con-spicuous places, including all places where notices to em-ployees are customarily posted. Reasonable steps shall betaken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(d)Notify the Regional Director for Region 16, in writ-ing, within 20 days from the date of this Order, what steps13 In the event no exceptions are filedas provided by Sec.102.46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions, and recommendedOrderherein shall, asprovided in Sec.102.48 of the Rules and Regulations,be adopted by theBoard and becomeits findings, conclusions,and Order, and all objectionsthereto shall bedeemed waived for all purposes.14 In the event the Board'sOrderis enforced by a Judgment of the UnitedStatesCourt of Appeals, the wordsin the notice reading"Posted by Orderof the National Labor Relations Board"shall read"Posted Pursuant to aJudgmentof the UnitedStatesCourt of Appeals Enforcingan Order of theNational LaborRelations Board." 246DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondent has takento complyherewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discourage membership in Chauffeurs,Teamsters&Helpers Local 516, International Broth-erhood of Teamsters,Chauffeurs,Warehousemen &Helpers of America,or any other labor organization,by cutting the routes,discharging, or in any othermanner discriminating against employees in regard tohire or tenure of employment or any term or conditionof employment.WE WILL Nor in any other manner interfere with,restrain,or coerce employees in the exercise of theirrights to self-organization,to join or assist Chauffeurs,Teamsters&HelpersLocal516, International Broth-erhood of Teamsters,Chauffeurs,Warehousemen &Helpers of America,or any other labor organization,to bargain collectively through representatives of theirown choosing,and to engage in concerted activitiesfor the purposes of collective bargaining or other mu-tual aid or protection,or to refrain from any or allsuch activities.WE WILL offer Richard Scott immediate and full re-instatement to his former or substantially equivalentposition,without prejudice to his seniority or otherrights and privileges,and make him and David Robi-son whole for any loss of earnings or other economicloss suffered by them as a result of our discriminationagainst them.LOVEBOTTLINGCOMPANY